SULLIVAN, Judge,
concurring.
The Town owns the land. The Board only controls it for airport purposes. While the Board may not have the power to abdicate its responsibility to control, operate and maintain the airport facility, it has inherent authority, subject to approval by the FAA., to relinquish "control" over lands not needed for airport purposes.
When control is relinquished to the Town, that control merges with title to the land. I discern no public policy or statutory prohibition against such action.